Citation Nr: 1036005	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include schizophrenia and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1972 
to January 1975; and in the Army from December 1979 to March 
1980.  The Veteran also served in the National Guard between his 
period of service in the Navy and his service in the Army.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) "Tiger Team" at the Regional Office 
(RO) in Cleveland, Ohio.  Due to the Veteran's place of 
residence, subsequent development was accomplished by the 
Huntington, West Virginia RO.  

In May 2008, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record. 

In September 2008, the Board remanded the issue currently on 
appeal to the Appeals Management Center (AMC) for further 
development.  The record indicates that the AMC reasonably 
complied with the Board's requests, including the procurement of 
further VA treatment records and the provision of a VA medical 
examination.  The record indicates that the AMC was unable to 
procure any records from the Social Security Administration 
(SSA), as requested by the Board.  However, as the RO made 
reasonable attempts to locate and procure these records, the 
Board finds that they complied substantially with the September 
2008 Remand directives.  Therefore, we will proceed to render a 
decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting the Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

Moreover, throughout the pendency of this appeal, the Veteran's 
current application has been evaluated as a claim for service 
connection for schizophrenia.  However, the record contains 
diagnoses of schizoaffective disorder.  The Veteran has claimed 
that his psychiatric disorders arise from service.  In keeping 
with the United States Court of Appeals for Veterans Claims' 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board 
will adjudicate and consider all identified disorders as a single 
claim for service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  The Veteran's current psychiatric disorder first manifested 
more than a year after the Veteran's naval service and is 
unrelated to the Veteran's service in the Navy.

2.  Clear and unmistakable evidence establishes that the 
Veteran's current psychiatric disorder existed prior to the 
Veteran's active service in the Army.

3.  Clear and unmistakable evidence establishes that the 
Veteran's current psychiatric disorder was not aggravated during 
the Veteran's active service in the Army.


CONCLUSION OF LAW

The Veteran's current psychiatric disorder, to include 
schizophrenia and schizoaffective disorder, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include (1) the Veteran's status; (2) 
the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

A July 2006 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claim; the information and evidence 
that VA would seek to provide; the information and evidence the 
Veteran was expected to provide; and the information required by 
Dingess.  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's VA, private, 
and service treatment records to assist the Veteran with his 
claims.  As noted in the Introduction, the AMC attempted to 
procure the Veteran's SSA records.  In October 2009, SSA 
responded to the AMC's request, stating that they did not have 
the Veteran's records.  Therefore, because SSA has indicated that 
they do not have these records, the Board finds that an 
additional remand seeking their procurement would be futile as it 
would result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The Board also notes that the claims file does not 
contain many psychiatric records indicating treatment during the 
1980s.  The Board notes that many of these records were written 
by Dr. Peter Romer, who, the Veteran reports, is no longer 
practicing, and the Veteran has not provided any address for Dr. 
Romer.  Accordingly, the Board finds that any attempt to locate 
these records would be futile.  See Soyini, 1 Vet. App. at 546; 
Sabonis, 6 Vet. App. at 430.  In compliance with the Board's 
remand instructions, in October 2008, the AMC issued a letter to 
the Veteran, requesting that he complete consent and release 
forms to allow the AMC to procure any additional treatment 
records not included in the claims file.  The Veteran responded 
by indicating that he did not have any further information to 
provide.  Therefore, the Board finds that VA has procured all 
treatment records necessary to allow for the adjudication of the 
Veteran's claim.  

The Board also notes that VA provided the Veteran with a VA 
medical examination that was thorough and productive of medical 
findings regarding the nature and etiology of the Veteran's 
claimed disorder.  As such, there is no duty to provide an 
additional examination or medical opinion for this claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 

II.  Service Connection
 
Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303, 3.306.

To establish service connection, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

38 U.S.C.A. §§ 1111, 1132 set forth governing principles relating 
to the presumption of a Veteran's soundness of condition upon 
entry to service.  38 U.S.C.A. § 1111, 1132 (both entitled 
"Presumption of sound condition").  They provides that every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  Id.

The implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he Veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted."  38 C.F.R. § 3.304(b).

A history of preservice existence of a disease or injury recorded 
at the time of examination does not constitute a notation of such 
a malady, but instead, must be considered with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1).

A Veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect that 
the Veteran has a disease or injury that subsequently becomes 
manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(2004) (noting that "[w]hen no preexisting condition is noted 
upon entry to service, the Veteran is presumed to have been sound 
upon entry," but that "if a preexisting disorder is noted upon 
entry to service, the Veteran cannot bring a claim for service 
connection for that disorder"); see also 38 U.S.C.A. § 1111, 
1132; 38 C.F.R. § 3.304(b).

Such an initial presumption, however, is not absolute and may be 
rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The United 
States Court of Appeals for the Federal Circuit has interpreted § 
1111 to "permit[] the government to overcome the presumption of 
soundness" upon a two-prong showing: it "must show clear and 
unmistakable evidence of both a preexisting condition and a lack 
of in-service aggravation to overcome the presumption of 
soundness for ... service . . . ."  Id.  If the government fails to 
demonstrate either prong, the rebuttal fails and the soundness 
presumption remains.  See id., at 1096, 1097 (recognizing that 
the government's failure to rebut the soundness presumption means 
that "the Veteran's claim is one for service connection"); see 
also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) (noting that 
if a Veteran's disease "was first diagnosed while in service, the 
burden of proof is on the government to rebut the presumption of 
sound condition upon induction by showing that the disorder 
existed prior to service and, if the government meets this 
requirement, by showing that the condition was not aggravated in 
service").  

In determining whether such aggravation occurred the Board must 
give "[d]ue regard . . . [to] the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service," and "[t]he 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with the 
enemy . . . will establish aggravation of a disability." 38 
C.F.R. § 3.306(b)(2).  Where an in-service increase in severity 
has been shown, VA may rebut the presumption of aggravation by 
demonstrating that "the [in- service] increase in disability is 
due to the natural progress of the disease," and it must do so by 
offering "[c]lear and unmistakable evidence (obvious or 
manifest)" in this regard.  38 C.F.R. § 3.306(a), (b); Wagner, 
supra.

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 7 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the Veteran's claim.

The Veteran's initial set of service treatment records, 
indicating treatment for his term of service in the Navy, do not 
contain any notation indicating diagnosis or treatment for a 
psychiatric disorder.  Service personnel records from that period 
indicate that the Veteran was given a general discharge for 
unfitness, due to frequent involvement of a discreditable nature 
with civil or military authorities.  The personnel records, dated 
from May 1973 through November 1974, indicate that the Veteran 
was repeatedly punished for absence without leave and failing to 
comply with orders.  Also, the records state that, at the time of 
discharge, the Veteran was being investigated for possible 
involvement with dangerous drugs after marijuana was found in his 
locker.  

In a December 1976 National Guard service entrance examination 
report, the examiner noted that the Veteran had no psychiatric 
disorders.  

In an August 1977 VA treatment record, the examiner noted that 
the Veteran's sisters and friends had brought the Veteran to the 
VA medical facility after he grew increasingly nervous.  The 
Veteran denied ever being treated for a psychiatric disorder 
previously.  The examiner noted that the Veteran touched himself 
inappropriately during the physical examination and indicated 
that the Veteran's reliability was to be questioned as he would 
give conflicting and contradictory answers to the same question.  
The examiner noted that the Veteran's memory was somewhat 
impaired, possibly due to a concentration defect, but his recent 
memory was intact.  The examiner noted that the Veteran obviously 
experienced delusions, but no hallucinations.  The diagnosis was 
simple schizophrenia.  After two days of treatment, the Veteran 
signed himself out of the hospital against the medical advice of 
the examiners.

October 1978 Army National Guard personnel records indicate that 
the Veteran was discharged from the National Guard and Army 
reserves for failure to meet enlistment standards.

In a November 1979 Army enlistment medical examination report, 
the examiner did not note any psychiatric disorders.  On a 
contemporaneous report of his medical history, the Veteran did 
not report having any depression, worry, or other nervous 
disorder.  He also did not report being hospitalized for a mental 
condition.  

Subsequent Army personnel records indicate that the Veteran only 
completed three weeks of training before being pulled from the 
program.  During this training, in January 1980, the Veteran was 
provided a mental status evaluation.  After evaluation, the 
examiner found that the Veteran did not have significant mental 
illness and indicated that the Veteran would be able participate 
in any administrative actions deemed appropriate.  In a service 
personnel record, written two days after the mental status 
evaluation, the Veteran's superior indicated that the Veteran was 
punished for failing to obey a lawful order after he refused to 
get out of bed.  Subsequent documents indicate that the Veteran's 
superiors found him to be untrainable.  In these accounts, the 
superiors describe the Veteran as being arrogant, apathetic, and 
lacking in military discipline.  In March 1980, the Veteran was 
discharged after being found to lack the necessary motivation, 
discipline, ability, and aptitude to be a soldier.

In a February 1982 court record, an examiner reported conducting 
a psychiatric screening of the Veteran at the cellblock of the 
Washington, DC Courthouse after the Veteran was accused of an 
assault with a dangerous weapon.  The examiner noted that, 
although the Veteran probably had psychiatric problems, he found 
that the Veteran was competent to stand trial.  

In a December 1982 court record, an examiner noted that the 
Veteran, when not incarcerated, was living a nomadic street life, 
spending nights in a shelter house.  She indicated that, while in 
the Washington, DC Jail, the Veteran was observed to be 
experiencing symptoms of a chronic mental illness.    

In a May 1983 private treatment record, the Veteran reported 
having to quit several jobs a few years prior because he was too 
depressed to function.  He stated that there had been many deaths 
in his family.  The diagnosis was severe depression.  

In an August 1991 report, written for the Veteran's probation 
officer, a psychiatric examiner noted that the Veteran had 
received psychiatric treatment in a variety of places since 1982.  
The examiner noted that his symptoms had included bizarre speech, 
loose associations, delusions, paranoid ideas, depression, and 
social withdrawal.  The Veteran had been diagnosed with 
depression, schizophrenia, and substance abuse.  The Veteran 
admitted abusing alcohol, cocaine, amphetamines, and 
phencyclidine at various times from 1976 through 1990.  The 
Veteran reported being unemployed since 1976.  The examiner noted 
that the Veteran had been arrested for simple assault, drug act 
violations, forgery, conspiracy, and attempted petit larceny.  
The examiner also indicated that the Veteran had been 
incarcerated in the Washington, DC Jail.  The examiner diagnosed 
mild depression, mild anxiety, and occasional indistinct auditory 
hallucinations.

In a March 1992 VA medical examination report, the Veteran 
indicated being unable to sleep or concentrate.  He reported 
experiencing constant depression and severe headaches.  He also 
noted that he was hearing voices that scared him to the "point 
of nausea."  He indicated that he was unmotivated and had not 
worked since 1979.  He reported that, during his term of service 
in the Army, he was in "some sort of difficulty" and was 
discharged.  He stated that he had used cocaine once or twice a 
week for the past year.  However, he reported that he had never 
been in jail.  The Veteran stated that he had experienced a head 
injury as a child.  The diagnosis was schizoaffective disorder, 
depressed type.

In a June 1992 VA medical examination report, the Veteran 
indicated that he was discharged from the Navy for reasons that 
he did not know.  He stated that he went to the hospital once 
during this term of service because he was feeling depressed, but 
was turned away without treatment.  He indicated that, during 
this period, he heard voices talking in his head.  He indicated 
that, after his initial discharge, he had worked a few times 
performing janitorial services.  When describing his term of 
service in the Army, the Veteran stated that he was discharged 
after three months because his superiors did not like him in the 
service.  He indicated his belief that there was a conspiracy 
against him during both terms of service.  He stated that he had 
heard voices in his head for a number of years.  Usually, he 
heard his dead mother and sisters telling him what to do, such as 
to do the right thing.  He recalled spending a year in prison for 
being involved in a drug operation and getting out of prison 
about a year prior to the examination.  The diagnosis was chronic 
schizophrenia, undifferentiated type.

In a March 1996 VA PTSD examination report, the Veteran reported 
experiencing depression since 1974, manifesting during his term 
of service in the Navy.  He recalled that, while serving in the 
Navy, he was "shot" by unexpected gun firing which knocked him 
out unconscious.  Since that time, he had experienced similar 
blackouts about 20 times.  He recalled serving in the Army for 
three months in 1979 and being discharged due to his depressive 
disorder.  He stated that he was unable to keep a job after 
discharge due to his depression.  He admitted that he had used 
both cocaine and marijuana, but indicated that he had stopped 
using all illicit drugs in the summer of 1995.  He stated that he 
used to hear auditory hallucinations during the period he was on 
drugs, but that these experiences had stopped since he quit using 
illicit substances.  The diagnosis was moderate dysthymia.

A December 2005 VA social work assessment notes that the Veteran 
recalled that his mother died while he was in the Navy and he was 
granted an early discharge to return home as he was her only son.  
He admitted drinking beer while in the Navy, but denied drug 
usage of any kind during that period.  The Veteran reported that 
he first drank alcohol when he was eight or nine years old and 
drank with regularity after he turned 21.  He also started to use 
illicit drugs with regularity when he turned 21.  He admitted 
using crack cocaine a year prior to the interview.  He stated 
that he had been clean and sober for a month.  

In a January 2006 VA treatment record, the examiner diagnosed the 
Veteran as having schizoaffective disorder vs. schizophrenia.

In a March 2006 VA treatment record, the Veteran reported 
experiencing chronic recurrent depression since his discharge 
from the Navy.

In an additional March 2006 VA treatment record, the examiner 
diagnosed the Veteran as having schizoaffective disorder and 
cocaine dependence.

In a subsequent March 2006 VA treatment record, the examiner 
diagnosed the Veteran as having schizoaffective disorder versus 
schizophrenia, and substance abuse in recovery.  

In an October 2006 statement, the Veteran stated that he 
developed a depressive disorder when his mother passed away while 
he was in the Navy.  He recalled that the depressive disorder 
worsened until he had to ask for a discharge.  

At the May 2008 Board hearing, the Veteran testified that, while 
serving in the Navy, he went home for his mother's funeral.  He 
stated that, when he returned, he could not concentrate as well 
as he did before he left.  He stated that "everything just went 
into a blur after that."  He indicated that he had drifted ever 
since that time.  (Hearing Transcript, page 4).  When asked why 
no symptoms of a psychiatric disorder were listed on his Army 
entrance examination report, the Veteran stated that he was 
trying to get away from the depression he was in after a few of 
his relatives had passed away.  He indicated that he "wanted to 
be alone" so he thought that the only way he could do this would 
be to try another tour of service.  However, he recalled that it 
did not work out.  (Hearing Transcript, page 7).  He stated that, 
during his service in the Navy, he was scared when his ship fired 
its guns because he was afraid "they were going to start firing 
back."  (Hearing Transcript, page 8).  

In an April 2008 VA treatment record, the examiner diagnosed the 
Veteran as having mild schizoaffective disorder.

In an April 2009 VA treatment record, the examiner diagnosed the 
Veteran as having schizoaffective disorder.

In an April 2010 VA medical examination report, the Veteran 
reported that his sister was given psychiatric treatment and 
hospitalized, but he did not know the reason for the 
hospitalization.  He also stated that his mother needed 
psychiatric treatment, but could not afford it.  He indicated 
that, after enlisting in the Navy, he was performing well at 
radio school.  However, after he attended his mother's funeral in 
1974, he "lost all concern."  Upon returning to the Navy after 
a week at home, he developed headaches, could not concentrate, 
and believed that nothing was important anymore.  Therefore, he 
dropped out of radio school.  He stated that he asked to be 
discharged and was given one in 1975.  Then, he started drinking 
and using marijuana.  He stated that he joined the National Guard 
to clean himself up because of his drug habit.  He recalled 
joining the Army because he was trying to pull himself out of 
depression.  He stated that he asked for a discharge from the 
Army and was discharged for poor attitude and behavior.  During 
the 1980s, the Veteran remembered using drugs and alcohol because 
of the "pressures of society" he felt living in Washington, DC.  
He stated that he worked for his landlady, but did not seek 
treatment for his psychiatric disorders.  He remembered first 
hearing voices while living in a homeless shelter after his first 
term of service.  He stopped working at his last job five or six 
months prior to the examination because it caused "too much 
stress," having to walk a half-mile to work each day.  In 
reviewing the Veteran's records, the examiner noted that the 
Veteran was treated for depression and schizophrenia in 1977, 
prior to his entrance into the Army.  The examiner also reported 
that the Veteran had difficulty remembering dates and the 
sequence of events in the past.  After examination, the diagnosis 
was schizoaffective disorder.  

In her report, the examiner noted that the Veteran stated that he 
was depressed when his mother died while he was serving in the 
Navy.  The examiner stated that depression was an expectable 
reaction to the death of one's mother, but there was no 
indication that this depression was clinically significant.  
Also, there was no indication that symptoms of psychosis 
developed at that time.  The examiner noted that there was 
evidence of a mental disorder prior to the Veteran's term of 
service in the Army.  Specifically, in the September 1977 VA 
treatment record, an examiner diagnosed the Veteran as having 
simple schizophrenia.  The examiner stated that clearly this 
diagnosis occurred before the Veteran entered the Army.  Having 
examined the Veteran and reviewed the claims file, the examiner 
stated that there was no indication that this disorder was 
aggravated by service beyond its normal progression.  In 
concluding, the examiner stated that the Veteran's current 
schizoaffective disorder existed before the Veteran's service in 
the Army, but she did not see any evidence indicating that it was 
aggravated beyond its normal progression during or as a result of 
service.  The examiner did not see any evidence indicating that 
the Veteran's current disability was related to the Veteran's 
service.  

Having reviewed the evidence of record, the Board finds that the 
criteria for service connection for a psychiatric disorder have 
not been met.  The record clearly shows that the Veteran's 
current psychiatric disorder developed more than a year after 
discharge from the Veteran's first period of service (Navy) and 
is unrelated to that service.  Furthermore, as explained below, 
there is clear and unmistakable evidence that the Veteran's 
current psychiatric disorder developed prior to the Veteran's 
second period of active service (Army) and clear and unmistakable 
evidence that this disorder was not aggravated by the Veteran's 
Army service.   

The Board notes that the only objective medical opinion of record 
regarding the nature and etiology of the Veteran's current mental 
disorder is found in the April 2010 VA medical examination 
report.  In this report, having interviewed the Veteran, 
diagnosed his current disorder, and reviewed the evidence of 
record, the examiner noted that the Veteran's schizoaffective 
disorder was not related to the depression the Veteran 
experienced immediately after the death of his mother.  The 
examiner explained that depressed feelings naturally followed the 
death of a loved one, but the records did not contain any 
indication of a psychiatric disorder existing during the 
Veteran's service in the Navy.  In reviewing the evidence, the 
examiner noted that the August 1977 VA treatment record, written 
prior to the Veteran' entrance into Army service, diagnosed the 
Veteran as having simple schizophrenia.  Therefore, she concluded 
that the Veteran's current disorder, being a manifestation of the 
diagnosed schizophrenia, clearly existed prior to the Veteran's 
service in the Army.  Having reviewed the evidence, the examiner 
found that the Veteran's pre-existing disorder was not aggravated 
by the Veteran's brief term of service in the Army.  Considering 
the review of the claims file, the thoroughness of the 
examination, and the depth of the analysis, the Board finds that 
the April 2010 VA medical examiner's opinion has great probative 
value in this matter.  See Prejean v. West, 13 Vet. 444, 448 
(2000).  

The Veteran has contended recently that his psychiatric disorder, 
currently diagnosed as schizoaffective disorder, manifested 
itself during his service in the Navy.  He specifically claims 
that he first experienced this disorder after the death of his 
mother in 1974 and that it had been chronic since service.  In 
determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this instance, the Veteran has claimed that he requested 
treatment for depression during service, but was denied.  
However, the Veteran's service treatment records contain no 
record of any such requests for treatment.  Moreover, the Veteran 
stated that he was performing well in the Navy prior to his 
mother's death in 1974.  However, Navy personnel records indicate 
that the Veteran was being admonished for service infractions 
starting in May 1973.  Also, although the Veteran experienced two 
days of hospitalization in August 1977 for schizophrenia, he 
failed to report this experience upon his November 1979 Army 
entrance report of this medical history.  Moreover, the Board 
notes that treating examiners throughout the record have 
commented that the Veteran is unreliable in his accounts of the 
past.  The Board notes that the Veteran has indicated that he was 
discharged from the Navy due to the death of his mother, when, in 
actuality, he was discharged due to unsuitability.  The Veteran 
has also told various stories on when he started to hear auditory 
hallucinations, in some instances indicated that they started in 
the Navy, while at other times saying they began when he was 
living in a homeless shelter.  Finally, the Board notes that he 
Veteran has shown a tendency to make statements that entirely 
lack in credibility.  For example, the evidence clearly shows 
that the Veteran was incarcerated after his final discharge from 
service.  Yet, in a March 1992 VA medical examination report, the 
Veteran stated that he had never been in jail.  Considering the 
inconsistency of the Veteran's statements with other evidence of 
record, the examiners' comments regarding his reliability as a 
historian, and the Veteran's tendency to state clear falsehoods, 
the Board finds that the Veteran's accounts regarding the 
chronicity of his disorder lack credibility in this matter.  Id.    

The Board also notes that the evidence does not show, nor has the 
Veteran ever contended, that the Veteran's schizophrenia is 
related to his service in the National Guard.  The record clearly 
indicates that the Veteran was hospitalized in August 1977 after 
an incident at home and not during any active or inactive duty 
for training exercise.  

Considering the evidence of record, especially the April 2010 VA 
examiner's report, the Board finds that the Veteran's current 
psychiatric disorder is unrelated to the Veteran's service.  To 
the contrary, clear and unmistakable evidence, specifically the 
VA treatment record indicating that the Veteran's schizophrenia 
disorder was first diagnosed in August 1977 and the April 2010 VA 
medical opinion, shows that the Veteran's current psychiatric 
disability preexisted the Veteran's Army service.  Furthermore, 
clear and unmistakable evidence, specifically the Veteran's Army 
records which contain no diagnosis of a psychiatric disorder, and 
the April 2010 VA medical opinion, shows that the Veteran's 
current psychiatric disability was not aggravated by his Army 
service.  As shown above, the presumption of soundness has been 
rebutted.  VAOPGCPREC 3-2003; Wagner, supra.  Accordingly, 
service connection a psychiatric disorder, to include 
schizophrenia and schizoaffective disorder is not warranted.  



							(CONTINUED ON NEXT PAGE)



 
ORDER

Entitlement to service connection for a psychiatric disorder, to 
include schizophrenia and schizoaffective disorder, is denied.    




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


